UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x Quarterly report pursuant Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2010 o Transition report pursuant Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission file number 000-52404 VALUERICH, INC. (Exact name of registrant as specified in its Charter) Delaware (State or other jurisdiction of incorporation or organization) 41-2102385 (I.R.S. Employer Identification No.) 1804 N. Dixie Highway, Suite A West Palm Beach, Florida (Address of principal executive offices) (Zip Code) 1-561-370-3617 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x As of August 13, 2010, the Company had outstanding 9,617,124 shares of common stock, par value $0.01. TABLE OF CONTENTS Part I – FINANCIAL INFORMATION3 3 Item 1.Financial Statements 3 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3.Quantitative and Qualitative Disclosures About Market Risk 23 Item 4.Controls and Procedures 23 PART II - OTHER INFORMATION 24 Item 1.Legal Proceedings 24 Item 1A.Risk Factors 25 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3.Defaults Upon Senior Securities 25 Item 4.Submission of Matters to a Vote of Security Holders 25 Item 5.Other Information 25 Item 6. Exhibits 25 SIGNATURES 26 Part I – FINANCIAL INFORMATION Item 1.Financial Statements VALUERICH, INC. CONDENSED CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 2010 ANDDECEMBER 31, 2009 June 30, December 31, 2009 (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Investments in marketable securities - Current portion of note receivable - related party - Deferred financing costs - Total current assets PROPERTY AND EQUIPMENT, net OTHER ASSETS: Real estate held for development and sale Note receivable - related party, less current portion - Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Deferred revenue - Convertible debt Current portion of notes payable, net - Total current liabilities LONG-TERM LIABILITIES: Note payable, net - less current portion - Obligations to issue comon stock - Total long-term liabilities - Total liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY: Common stock; $0.01 par value; 100,000,000 shares authorized; 8,657,124 shares issued and outstanding as of June 30, 2010 and December 31, 2009 Additional paid-in capital Accumulated other comprehensive income - Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to condensed consolidated financial statements. 3 VALUERICH, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE LOSS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (Unaudited) Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, REVENUE: Consulting income $
